DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the previous office action, Nguyen teaches all the features of the applicant’s invention except second cylindrical cap having a receiving end configured to friction fit with the exterior surface of the cylindrical body. Newman in the same field of endeavor teaches a system for providing fire safety from burning ends of cigarettes includes a perforate tube with end caps (abstract) comprising both end caps 20, 26 make a light frictional fit between the inside surface and the middle portion 24 (col. 2 lines 14-16; fig. 2 & 4). Since Newman has established that frictional fit are known technique in the art, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the second end cap of Nguyen in view of Newman in order for the second end cap to friction fit with the exterior surface of the cylindrical body. Applicant further argues that the prior art does not teach or suggest a lip and friction fit to the outside of the tube and the first cylindrical cap extending, upon the friction fit with the exterior surface, along the longitudinal axis and intersecting the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0360109) in view of Newman (US 4,572,217).
Regarding claim 1, Nguyen teaches a self-extinguishing storage device (cigar tube 100) comprising: 
a cylindrical body (elongated tubular member 102) having a longitudinal length from a first open end (first 102a) to a second open end (second 102b), the cylindrical body having a longitudinal axis therethrough, the cylindrical body having an interior surface (a hollow inner cavity 104) and an exterior surface (implicit), each of the first open end and the second open end being configured to accept a cylindrical smoking article (a tubular member 102 having a top end 102a opposite a bottom end 102b , said top end 102a defining an opening to an inner cavity 104 adapted to receive and contain smoking articles [0109]); 
the cylindrical body including a continuously integral, closed sidewall (fig. 5); 
the cylindrical body consisting of a metal (the cigar tube 100 could be formed from a metal or metal alloy which does not transmit significant amounts of heat to the user [0114]); 
a first cylindrical cap (first end cap 107) having a receiving end configured to friction fit with the exterior surface of the cylindrical body at the first open end (top cap 107 preferably comprises one or more outer annular ribs 148 to facilitate a tightly sealed connection of the top cap 107 to the first end 102a of the tubular member 102 [0111]), the first cylindrical cap being an elastomeric material (fabricated as a polyethylene cap, to provide slight flexibility, or alternatively, are fabricated as a polycarbonate cap [0116]), the first cylindrical cap having an end member opposite the receiving end 107c, a sidewall, and a lip at the receiving end (depicted in fig. 28 and 29), the sidewall and 
the first cylindrical cap forming, upon the friction fit with the exterior surface of the cylindrical body parallel to the longitudinal axis, a first airtight closure ((top cap 107 preferably comprises one or more outer annular ribs 148 to facilitate a tightly sealed connection of the top cap 107 to the first end 102a of the tubular member 102 [0111]); 
the first cylindrical cap extending, upon the friction fit with the exterior surface, along the longitudinal axis and intersecting the longitudinal length from at least one-eighth (1/8) of the longitudinal length measured from the first open end (depicted fig. 1-2) ; 
Regarding the limitation “the first cylindrical cap, in response to distal phalange contact and displacement of the lip of the first cylindrical cap from the longitudinal axis, releasing the first airtight closure”, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed 
a second cylindrical cap (ash collection cap 116) having a receiving end configured to friction fit with the cylindrical body at the second open end (fitted to the second end 102b of the tubular body 102 , as further illustrated in FIGS. 7-8 [0086]), the second cylindrical cap being an elastomeric material (fabricated as a polyethylene cap, to provide slight flexibility, or alternatively, are fabricated as a polycarbonate cap [0116]), 
the second cylindrical cap extending, upon the friction fit with the exterior surface, along the longitudinal axis and intersecting the longitudinal length from at least one-eighth (1/8) of the longitudinal length measured from the second open end (generally depicted in fig. 1-2);  Regarding the limitation “the second cylindrical cap, in response to distal phalange contact and displacement of the lip of the second cylindrical cap from the longitudinal axis, releasing the first airtight closure” and “the sidewall and the end member forming a continuously integral, closed surface, the sidewall and the lip, in combination, having a subterminal surface accommodating distal phalange contact”, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Since Nguyen teaches an apparatus with the same structural limitation as claimed such as a second 
the second cylindrical cap having an end member opposite the receiving end, a sidewall (annular wall 116a), and a lip 116d at the receiving end 116c, the second cylindrical cap forming, upon the friction fit with surface of the cylindrical body parallel to the longitudinal axis, a second airtight closure (ash collection cap 116 preferably has an annular wall 116a that is removeably connected to and tightly fitted within the second end 102b of the cigar tube 100 [0086]).
Nguyen does not explicitly disclose that the second cylindrical cap having a receiving end configured to friction fit with the exterior surface of the cylindrical body. However Newman teaches a system for providing fire safety from burning ends of cigarettes includes a perforate tube with end caps (abstract) comprising both end caps 20, 26 make a light frictional fit between the inside surface and the middle portion 24 (col. 2 lines 14-16; fig. 2 & 4). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the second end cap of Nguyen in view of Newman in order for the second end cap to friction fit with the exterior surface of the cylindrical body because it has been held that use of a known technique to a known device ready for improvement to yield predictable results is prima case of obviousness (See MPEP § 2143I (C)). 
Regarding claim 6, Nguyen teaches first cylindrical cap further comprises a material selected from the group consisting of rubbers and synthetic rubbers (The top cap 107 and ash collection cap 116 are preferably fabricated as a polyethylene cap
Regarding claim 8, Nguyen teaches wherein the exterior surface further comprises a wrap (cigar tube 100 comprising a scratch box 134 having a thin film layer 136 disposed on the outer surface 138 of the tubular member 102 . The scratch box 134 can be used for identification of the contents contained within the tube 100 [0104]).
Regarding claim 3 and 5, Nguyen in view of Newman is silent to the exact dimensions of the device or the separate parts.  However it has been held that a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Sieggen to correspond with that of the claimed invention because a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art (See MPEP § 2144.04 IV (B)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0360109) in view of Newman (US 4,572,217) as applied to claim 1 above, and further in view of Liu (US 20140209107).
Regarding claim 2, Nguyen in view of Newman is silent on the metal comprises a material selected from the group consisting of aluminum and copper or first cylindrical cap further comprises a material selected from the group consisting of rubbers and synthetic rubbers. However Liu discloses an electronic cigarette comprising a cigarette holder cover made of materials such as rubber and a jacket tube 100 made of metals such as copper or aluminum.  Therefore it would have been obvious to one of ordinary skill of the art before the effective .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2018/0360109) in view of Newman (US 4,572,217), and further in view of Coulthard (US 20050051183).
Regarding claim 9-10, Nguyen teaches a self-extinguishing storage device (cigar tube 100) comprising: 
a cylindrical body (elongated tubular member 102) having a longitudinal length from a first open end (first 102a) to a second open end (second 102b), the cylindrical body having a longitudinal axis therethrough, the cylindrical body having an interior surface (a hollow inner cavity 104) and an exterior surface (implicit), each of the first open end and the second open end being configured to accept a cylindrical smoking article (a tubular member 102 having a top end 102a opposite a bottom end 102b , said top end 102a defining an opening to an inner cavity 104 adapted to receive and contain smoking articles [0109]); 
the cylindrical body including a continuously integral, closed sidewall (fig. 5); 
the cylindrical body consisting of a metal (the cigar tube 100 could be formed from a metal or metal alloy which does not transmit significant amounts of heat to the user
a first cylindrical cap (first end cap 107) having a receiving end configured to friction fit with the exterior surface of the cylindrical body at the first open end (top cap 107 preferably comprises one or more outer annular ribs 148 to facilitate a tightly sealed connection of the top cap 107 to the first end 102a of the tubular member 102 [0111]), the first cylindrical cap being an elastomeric material (fabricated as a polyethylene cap, to provide slight flexibility, or alternatively, are fabricated as a polycarbonate cap [0116]), the first cylindrical cap having an end member opposite the receiving end 107c, a sidewall, and a lip at the receiving end (depicted in fig. 28 and 29), the sidewall and the end member forming a continuously integral (fig. 27-29). Regarding the limitation “closed surface, the sidewall and the lip, in combination, having a subterminal surface accommodating distal phalange contact”, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Since Nguyen teaches an apparatus with the same structural limitation as claimed such as a cylindrical cap formed from an elastomeric material comprising a lip, the apparatus of Nguyen is capable of having “a subterminal surface accommodating a distal phalange contact” thereby anticipating the limitation; 
the first cylindrical cap forming, upon the friction fit with the exterior surface of the cylindrical body parallel to the longitudinal axis, a first airtight closure ((top cap 107 preferably comprises one or more outer annular ribs 148 to facilitate a tightly sealed connection of the top cap 107 to the first end 102a of the tubular member 102
the first cylindrical cap extending, upon the friction fit with the exterior surface, along the longitudinal axis and intersecting the longitudinal length from at least one-eighth (1/8) of the longitudinal length measured from the first open end (depicted fig. 1-2); 
Regarding the limitation “the first cylindrical cap, in response to distal phalange contact and displacement of the lip of the first cylindrical cap from the longitudinal axis, releasing the first airtight closure”, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Since Nguyen teaches an apparatus with the same structural limitation as claimed such as a cylindrical cap formed from an elastomeric material comprising a lip, the apparatus of Nguyen is capable of having anticipating the limitation; 
a second cylindrical cap (ash collection cap 116) having a receiving end configured to friction fit with the cylindrical body at the second open end (fitted to the second end 102b of the tubular body 102 , as further illustrated in FIGS. 7-8 [0086]), the second cylindrical cap being an elastomeric material (fabricated as a polyethylene cap, to provide slight flexibility, or alternatively, are fabricated as a polycarbonate cap [0116]), 
the second cylindrical cap extending, upon the friction fit with the exterior surface, along the longitudinal axis and intersecting the longitudinal length from at least one-eighth (1/8) of the longitudinal length measured from the second open end 
the second cylindrical cap having an end member opposite the receiving end, a sidewall (annular wall 116a), and a lip 116d at the receiving end 116c, the second cylindrical cap forming, upon the friction fit with surface of the cylindrical body parallel to the longitudinal axis, a second airtight closure (ash collection cap 116 preferably has an annular wall 116a that is removeably connected to and tightly fitted within the second end 102b of the cigar tube 100 [0086]).
Nguyen does not explicitly disclose that the second cylindrical cap having a receiving end configured to friction fit with the exterior surface of the cylindrical body or the first cylindrical cap, upon the friction fit with the exterior surface, is disposed in a spaced, non-contact relationship with the interior surface. However Newman teaches a system for providing fire safety from burning ends of cigarettes includes a perforate 
Nguyen in view of Newman is silent to the device comprising a magnetic body secured to the exterior of the cylindrical body. However Coulthard discloses an apparatus for extinguishing and containing a cigarette wherein a magnet can be affixed to the exterior of the cylindrical container 110 so that the smoking accessory 100 can be affixed temporarily to a magnetic surface [0036]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Nguyen in view of Newman to include the magnet of Coulthard for the purpose of temporarily affixing the device to a magnetic surface.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNIFER A KESSIE/Examiner, Art Unit 1747        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747